Citation Nr: 1041404	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  08-23 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating greater than 30 percent for 
chronic anal fissures.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Esq.


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to June 1983.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In a 
February 2010 decision, the Board denied the Veteran's claim for 
an increased disability rating.  This case was returned to the 
Board from the United States Court of Appeals for Veterans' 
Claims (Court) on a June 2010 Joint Motion for Remand.  


FINDING OF FACT

The Veteran's service connected chronic anal fissure causes 
extensive leakage and fairly frequent involuntary bowel 
movements, but not complete loss of sphincter control.  


CONCLUSION OF LAW

The criteria for a disability rating of 60 percent, but no 
greater, for chronic anal fissures have been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.113, 4.114 
Diagnostic Code (DC) 7332 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 38 U.S.C.A. 
§ 7105(a), an appeal to the Board must be initiated by a notice 
of disagreement (NOD) and completed by a substantive appeal after 
a statement of the case (SOC) is furnished to the claimant.  The 
following sequence is required: There must be a decision by the 
RO, the claimant must express timely disagreement with the 
decision (NOD), VA must respond by explaining the basis for the 
decision to the claimant (SOC), and finally the claimant, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 
20.203.

In its February 2010 decision, the Board remanded the issue of 
entitlement to TDIU on an extraschedular basis.  To date, no 
decision on this issue is of record.  Therefore, the issue of 
TDIU is not before the Board at this time.

Disability ratings are determined by the application of the VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2010).  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as 
to which of two evaluations shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may 
also be assigned for separate periods of time based on the facts 
found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant 
temporal focus for adjudicating an increased rating claim is on 
the evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a final 
decision on the claim.  Id.  See generally 38 U.S.C.A. 
§ 5110(b)(2).

The RO has rated the Veteran's service-connected chronic anal 
fissure under DC 7332, impairment of sphincter control of the 
rectum and anus.  The regulations provide that there are diseases 
of the digestive system, particularly within the abdomen, which, 
while differing in the site of pathology, produce a common 
disability picture characterized in the main by varying degrees 
of abdominal distress or pain, anemia and disturbances in 
nutrition.  38 C.F.R. § 4.113.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under the 
title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in § 4.14.  Id.

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342 and 7345 to 
7348 inclusive will not be combined with each other.  A single 
evaluation will be assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation to 
the next higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114.

The currently assigned 30 percent rating under DC 7332 
contemplates impairment of sphincter control resulting in 
occasional involuntary bowel movements, necessitating wearing of 
pad.  

Impairment of sphincter control resulting in extensive leakage 
and fairly frequent involuntary bowel movements is assigned a 60 
percent rating.  

A 100 percent rating is warranted for impairment resulting in 
complete lack of sphincter control.

The Board observes that the words "occasional", "extensive", 
and "fairly frequent" are not defined in the Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  The use of descriptive 
terminology by medical examiners, although an element of evidence 
to be considered by the Board, is not dispositive of an issue.  
All evidence must be evaluated in arriving at a decision.  
38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions of medical status generally do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. 
§ 3.159(a)(2).  In this regard, the United States Court of 
Appeals for Veterans Claims (Court) has emphasized that when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that testimony 
and to make a credibility determination as to whether that 
evidence supports a finding of the presence or absence of such 
symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Historically, the Veteran received in service treatment for 
rectal fissure with fecal soilage.  He underwent two anal 
fissurectomies as well as unroofing and curettage of infected 
tract with repair of internal sphincter.  The Veteran was 
medically discharged based upon a diagnosis of chronic refractory 
anal fissure productive of slight leakage. 

An RO rating decision dated October 1986 granted service 
connection for chronic anal fissure, and assigned an initial 10 
percent rating under DC 7332.

The Veteran filed his claim for an increased rating in May 2007.  
VA clinical records relevant to the appeals period overwhelming 
reflect the Veteran's complaint of constipation treated with 
various laxatives.  A March 2005 VA clinical record reflected the 
Veteran's report of difficulty holding stool when watery.  He 
denied incontinence to VA clinicians in August and December 2005.  
An examination in December 2006 demonstrated good rectal 
sphincter control.

A May 2007 VA clinical record reflected the Veteran's report of 
having "more accidents" controlling his bowels for which he 
desired to undergo an evaluation for a potential muscle control 
problem.  In June 2007, the Veteran described 4/10 pain and 
burning in his rectum.

On VA Compensation and Pension (C&P) examination in June 2007, 
the Veteran reported "some degree of fecal incontinence" which 
he described as worsening over the past year.  He also described 
leakage of fecal material which required four changes of 
underwear per day.  Examination at that time demonstrated normal 
sphincter tone.

A May 2008 VA clinical record included the Veteran's request to 
have some Depends "on hand" due to a tendency of having 
accidents related to his sphincter problem.  At that time, the 
Veteran was given a prescription for Depends to use for 
incontinence.  He reported continued accidents due to thin stools 
in June 2008, reporting that his briefs were too small and had 
difficulty staying on.  At that time, approval was sought for 
Depends pull-ups.

On VA C&P examination in December 2008, the Veteran described 
anal itching, rectal pain and sensitivity on bowel movements.  He 
had pain in the superior portion of the anus while lying down.  
He denied perianal discharge, but reported that he "urgently 
leaked stool occasionally with fecal incontinence."  He 
constantly had some straining and used one Depends at night and 
two Depends during the day.  He further reported occasional spots 
of blood on tissue due to hemorrhoids, which he treated with Sitz 
baths.  The Veteran reported that his anus and rectum condition 
definitely affected his daily activities and functioning as he 
had to wear Depends, and had constant concerns with rectal 
incontinence accidents.  He had pain on bowel movements with some 
fecal urgency, and needed to know exactly where all bathrooms 
were located to prevent fecal incontinence.  He spent time during 
the day taking Sitz baths and attending to anus and rectum care.

On examination, the Veteran had an active and open fissure in the 
12 o'clock position that was 4 mm. in length and open for 1-2 mm. 
when lying down.  Whitish discoloration was present around the 
exterior of the fissure site, and there was marked tenderness.  
He had a pending surgical consultation referral.  Digital 
examination did not demonstrate any evidence of active internal 
hemorrhoids, and no external hemorrhoids were present.  The 
Veteran's anal tone was noted to be stronger in the inferior 
portions rather than in the superior of anus where an anal 
fissure was present.  There was no evidence of leakage, and the 
size of the lumen of the rectum and anus was normal.  There was 
also no evidence of bleeding from the fissure and occult test was 
negative.  No rectal prolapse was noted.  

The examiner offered a diagnosis of anal fissure with some 
associated scarring around the active fissure.  The Veteran's 
incontinence was deemed as likely as not service-connected.

Thereafter, a VA clinical record in January 2009 reflected the 
Veteran's report of have "some" stool incontinence, and he 
requested an additional bulking agent.  An anoscopy performed in 
February 2009 demonstrated a posterior midline fissure treated 
with NTG crème.  Later that month, the Veteran described an 
improvement of bowel symptoms.

In a statement received in February 2009, the Veteran argued that 
he manifested chronic anal fissure manifested by extensive 
leakage and frequency involuntary bowel movements.

On VA C&P examination in May 2009, the Veteran reported a history 
of surgical corrections for anal fissure followed by some degree 
of fecal leakage.  He stated that his symptoms had become much 
worse over the last year.  The Veteran described wearing four to 
five Depends during the day and two Depends at night.  An 
examination of the rectum was not attempted due to severe pain.  
However, there was a scar at 6 o'clock which extended for 2.5 
cm., and another scar at 5 o'clock measuring 1.5 cm.  Diffuse 
edema was present about the anus.  The examiner provided a 
diagnosis of chronic anal fissure with associated pain and severe 
rectal incontinence.  

The examiner deemed the Veteran unemployable from the standpoint 
of his anal fissure and advanced rectal incontinence which had 
worsened over time and required six to seven Depends in a twenty 
four hour period.  The Veteran also had severe rectal pain.

On review of the entire evidentiary record, the Board finds that 
the Veteran's anal fissure with rectal incontinence has met the 
criteria for a rating of 60 percent but no greater.  The criteria 
for a 60 percent rating require both extensive leakage and fairly 
frequent involuntary bowel movements.  

The Veteran is clearly competent to describe symptoms of anal 
leakage and involuntary bowel movements.  Barr, 21 Vet. App. 303, 
307-08 (2007).  The Veteran has reported a long-standing history 
of fecal leakage and incontinence which has occurred in greater 
frequency over time, particularly over the last year.  

While the Veteran has not described having involuntary bowel 
movements to any examiner in those term, the record contains 
frequent diagnoses of incontinence, which is defined as the 
"inability to control excretory functions" such as defecation.  
Dorland's Illustrated Medical Dictionary, 31st ed. (2007), 942.  
Although it difficult to determine the frequency of the Veteran's 
incontinence, the May 2009 VA examiner described the Veteran's 
incontinence as so severe that he is unemployable and it appears 
that the Veteran wears as many as seven Depends a day.  Thus, the 
Board finds that the Veteran meets the criteria of having 
"fairly frequent" involuntary bowel movements.  

However, as there is no evidence that the Veteran has complete 
loss of sphincter control, a disability rating of 100 percent is 
not warranted at this time.  The Veteran own statements would 
provide evidence against such finding. 

The Board has considered the potential application of additional 
diagnostic codes, but finds no applicable schedular criteria 
which could potentially provide a higher rating.  Notably, there 
is no evidence of rectal prolapse, or stricture of the rectum or 
anus.  As such, the criteria of DC's 7333 and 7334 do not apply.

In summary, the Board finds that the criteria for a rating 
greater than 60 percent, but no higher, for chronic anal fissures 
have been met.  There is no doubt of material fact to be resolved 
in the Veteran's favor.  38 U.S.C.A. § 5107(b).

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

As noted above, the Board has referred to the Director, 
Compensation and Pension Service the issue of entitlement to TDIU 
on an extraschedular basis and this issue need not be further 
discussed at this time.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

A pre-adjudicatory RO letter dated June 2007 fully satisfies the 
VCAA content and timing requirements.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  

In this respect, the Veteran was advised of the types of evidence 
and/or information necessary to demonstrate a worsening or 
increase in severity of his service-connected chronic anal 
fissure, the relative duties upon himself in developing his 
claim, the effect that worsening has had on employment and 
earning capacity, how VA determines disability ratings and how VA 
determines effective dates of awards.


VA has a duty to assist the Veteran in the development of his 
claim.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the Veteran's STRs, VA clinical 
records and Social Security Administration records.  There are no 
outstanding requests to obtain any private or VA clinical records 
which the Veteran has identified as relevant to his claim.

The Veteran was last afforded VA examination to evaluate the 
nature and severity of his chronic anal fissure in May 2009.  The 
May 2009 VA C&P examination is based upon review of the claims 
folder, and thoroughly discusses the nature and severity of the 
Veteran's disability as well as the functional impairments 
resulting therefrom.  This examination report is adequate for 
rating purposes.  See 38 C.F.R. § 4.2.  Since this examination, 
there is no lay or medical evidence suggesting an increased 
severity of disability.  

As such, additional examination is not warranted. VAOPGCPREC 11-
95 (Apr. 7, 1995).

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

Entitlement to a disability rating of 60 percent but no higher 
for chronic anal fissures is granted.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


